Citation Nr: 1016298	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) 
from June to October of 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which declined to reopen the 
Appellant's claim of service connection for a back disorder.

In a November 2008 decision and remand, the Board determined 
that new and material evidence had been received to reopen 
the Appellant's claim.  The underlying service connection 
claim was remanded for further development which was to 
include:  providing the Appellant with additional notice 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
472 (2006); obtaining the Appellant's Social Security 
records; scheduling the Appellant for a VA spine examination 
to determine the nature and etiology of his claimed back 
disorder; and readjudicating the Appellant's claim.  The 
Board is satisfied that the action directed in its November 
2008 remand have been performed, and is prepared to proceed 
with appellate consideration of the Appellant's claim.


FINDINGS OF FACT

1.  A back disorder was not noted on the Appellant's service 
enlistment examination report.  No back disorder was shown in 
ACDUTRA.  There was no history of back trouble at separation 
examination and the evaluation was normal as to the back.

2.  The Appellant's current scoliosis and degenerative disc 
disease has not been shown to be etiologically related to or 
made worse by any injury or disease contracted during his 
ACDUTRA.



CONCLUSION OF LAW

The Appellant's back disorder was not incurred in or 
aggravated by ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.6 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Rules and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.  

II.  Analysis

The Appellant asserts in a September 2005 statement that he 
was born with degenerative disc disease and that this 
condition was aggravated in his ACDUTRA.  In an October 2005 
statement, the Appellant elaborated that his back disorder 
was aggravated by performing such activities as carrying 
duffel bags.  In his March 2006 notice of disagreement, he 
reported that he had treated on three or four occasions 
during training for back-related symptoms.

Contrary to the Appellant's contentions, service treatment 
records do not document any in-service treatment or diagnoses 
of a back disorder.  Neither the Appellant's February 1976 
enlistment examination report nor his September 1976 
separation examination report reflect any abnormal findings 
of the spine; nor is any reported prior medical history 
involving the spine noted.  The back was evaluated as normal.

Records in the claims file indicate that the Appellant began 
treating for back symptoms in 1983, seven years after his 
discharge from training.  On his initial claim for benefits 
for his back, he reported that there had been no treatment 
during training.

A January 1983 treatment record reflects that the Appellant 
reported that he had been experiencing back pain ever since 
an incident in which a tree fell on his back as a young man.  
(It was later recorded that this was at age ten which would 
be prior to service.)  An examination revealed a slight 
curvature in the Appellant's spine.  
X-rays revealed slight scoliosis of the spine which was 
convex to the left.  The Appellant was diagnosed with left-
sided spondylolysis at L5-S1 with chronic lumbosacral strain.  
No opinion was given, however, as to the etiology of this 
diagnosed disorder.

A CT scan of the lumbar spine performed in March 1983 
revealed the presence of a bulging annulus at L5-S1 without 
herniation or evidence of spinal stenosis.  Once again, no 
opinion was rendered as to the etiology of the Appellant's 
spine disorder.

In February 1985, the Appellant returned to his private 
physician for treatment of back symptoms.  At that time, he 
reported that he had recently been involved in an automobile 
accident.  X-rays performed at that time revealed fractures 
of the transverse process from L3 to L5.

An October 1997 psychiatric treatment note reflects that the 
Appellant reported that he had been involved in an automobile 
accident the previous month in which his truck rolled over 
five times on the interstate.  According to the Appellant, he 
was subsequently diagnosed with a broken bone in his back.

Contrary to the prior records indicating fractures in the 
Appellant's spine, a January 2002 lumbar spine MRI did not 
reveal any fractures, osseous destructive process, 
osteomyelitis or diskitis, or other bony intraspinal 
abnormalities.  Moderately severe degenerative disk disease 
at L4-5 was noted, with disc narrowing and reactive marrow 
changes.  A small right-sided paramedian disc herniation was 
also noted at L4-5 with impingement upon the anterior aspect 
of the thecal sac and mild to moderate bony canal stenosis.  
Mild degenerative changes were also noted at other levels of 
the lumbar spine.  Although subsequent private treatment 
records through February 2003 document complaints of back 
pain, limited spine motion, occasional foot drop, and a 
diagnosis of disc herniation with mild stenosis at L4-5, they 
do not provide any opinion as to the etiology of that 
disorder.

A private September 2005 record reflects that the Appellant's 
private physicians reviewed the Appellant's film studies 
dating back to 1997.  The physician opined that the films 
demonstrated degenerative disc disease at L2-3, L3-4, L4-5, 
and L5-S1 with minimal deformities.  Foraminal narrowing on 
the right side due to degenerative processes at L4-5 was also 
noted.  The physician opined that the Appellant's symptoms 
appeared to be related to his chronic degenerative disc 
disease.  Although the physician stated that the Appellant's 
chronic degenerative disc disease had been causing the 
Appellant symptoms "for many years," the physician does not 
provide an approximate date of onset for the degenerative 
disorder, nor does he relate it to the Appellant's service.

A December 2006 letter from the Appellant's private 
physician, Dr. M.S.A., reflects the opinion that the 
Appellant was born with scoliosis, and that this condition 
was aggravated by a back injury sustained in service.  No 
explanation is provided by Dr. M.S.A. to support his opinion.

In March 2009, the Appellant received a VA spine examination 
to determine the nature and etiology of his back disability.  
At the examination, the Appellant reported onset of his back 
symptoms in 1976, following a specific incident in which he 
was carrying duffel bags and experienced the sensation of 
passing out.  The Appellant also related an incident in which 
he fell during a rappelling training exercise and landed onto 
his tailbone.  According to the Appellant, he was able to 
complete his basic training, but was told by physicians that 
his fall and pre-existing abnormalities caused his spine to 
be "in bad shape."  He further related that he was 
discharged from service due to psychiatric and physical 
disabilities.

With regard to his symptoms, the Appellant stated that they 
had been present and progressively worsening since service.  
He denied any hospitalization or surgery for his back 
disorder.  On examination, various objective findings were 
noted, including convexity of the thoracic spine, scoliosis, 
ankylosis of the cervical and thoracolumbar spine, and 
diminished motor function and sensation in the upper and 
lower extremities.  An MRI revealed a left-sided disc 
extrusion at L3 with neuroforaminal encroachment, right-sided 
extruded disc at L4 with canal stenosis and encroachment, and 
slight diffuse disc bulge at L5.  Based upon the findings, 
the Appellant was diagnosed with scoliosis and degenerative 
disc disease of the spine.  The examiner concluded, however, 
that the diagnosed disorders were less likely than not 
related to the Appellant's active duty service.  In support 
of his conclusion, the examiner, who reviewed the claims file 
in conjunction with the examination, noted that the 
Appellant's 1976 enlistment and separation examination 
reports were silent for scoliosis.  The examiner further 
observed that post-service radiological studies in March 
1983, January 1984, February 1985, January 2002, September 
2005, and February 2007 did not note scoliosis.  The examiner 
also noted that the service treatment records did not 
indicate any treatment.  Although the examiner acknowledged 
that scoliosis may occur as a result of trauma as reported by 
the Appellant, he observed that the Appellant did not receive 
treatment for his back until 1983.  The examiner also 
observed that the Appellant's automobile accident in 1985 
could have aggravated the appellant's symptoms.

Treatment records obtained from the Social Security 
Administration (SSA) are largely duplicative of records 
already contained in the claims file.  To the extent that 
these records are not duplicative, they document ongoing 
complaints of back pain.  A December 2006 private treatment 
record references a recent diagnosis of scoliosis.  These 
records, however, do not provide any opinions relating either 
the Appellant's scoliosis of degenerative disc disease to his 
active duty service.

It is noted in part that the Appellant has contended that he 
aggravated a pre-service disorder during his ACDUTRA.  There 
is minimal probative evidence to support this contention.  
There is no presumption of soundness as Appellant did not 
have active military service and he is not a veteran as he 
does not have any service connected disorders and did not 
have other than training duty.  See 38 C.F.R. § 3.6.  The 
evidence does not establish that there was any pre-service 
back impairment.  There is one opinion that the scoliosis 
would have pre-existed service, but there is nothing in the 
medical record to confirm that.  Scoliosis is not shown 
during training, nor is there other evidence of back disorder 
in service.  The first evidence of back pathology, including 
a report of scoliosis is several years after training.  There 
is an opinion that it could be due to trauma, and it is noted 
that there is evidence that the diagnosis is not always made 
on examination.  So examiners find it, others, seemingly do 
not.

The first showing of back pathology is well after the 
ACDUTRA.  As such, there is no basis to award direct service 
connection.  Degenerative disc disease is subsequently 
demonstrated even more years after the training duty.

In this case, the December 2006 favorable etiology opinion 
given by Dr. M.A.S. is conflicted by the negative nexus 
opinion provided in the March 2009 VA examination report.  In 
cases such as this, where there are competent but conflicting 
medical opinions, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion largely depends upon 
the extent to which such an opinion was based on a thorough 
review of a appellant's medical history, as contained in the 
claims file.  In cases where an examiner who has rendered a 
medical opinion has not had an opportunity to review the 
appellant's medical records, the medical opinion's probative 
value is substantially limited.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Nonetheless, 
the Board is cognizant that the United States Court of 
Appeals for Veterans Claims (Court) has stressed that "[i]t 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet.App. 295 
(2008).  

Moreover, the fact that an appellant has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Initially, the Board notes that the December 2006 opinion by 
Dr. M.A.S. is based upon the medical history provided by the 
Appellant; specifically, that he was born with scoliosis, 
that this condition existed during his active duty training, 
and that he sustained a back injury during training.  As 
discussed above, there are no pre-training treatment records 
which corroborate the Appellant's claim of a pre-service 
spine condition.  Moreover, training treatment records do not 
support the occurrence of an spine injury during training.  
The Board further notes that in rendering his opinion, Dr. 
M.A.S. does not provide any additional reasons or bases for 
his etiology opinion, nor does he address the possible 
effects of the Appellant's post-service automobile accidents 
in 1985 and 1997 on his current condition.  By contrast, the 
opinions expressed by the VA examiner are not dependent 
solely upon the medical history provided by the Appellant, 
but is also based upon an examination of the Appellant and a 
review of the training and post-training treatment history 
documented in the claims file.  The opinions expressed in the 
examiner's March 2009 report are supported by specific 
evidence in the claims file, and are in fact cited as part of 
the examiner's opinion.  Under the circumstances, the Board 
finds that the VA examiner's opinions are due greater 
probative weight than the opinions of Dr. M.A.S. 

Despite the Appellant's lay assertions as to an injury during 
training and continuity of spine symptoms since training, 
such assertions are substantially rebutted by the complete 
absence of treatment for this disorder either in service or 
soon thereafter and by the negative etiology opinion 
expressed in the VA examination report.  Moreover, the 
probative weight of the Appellant's assertions is undermined 
by various inconsistencies which have appeared in the record.  
Initially, the Board notes that although the Appellant 
asserted in his original 1983 claim for service connection 
that he did not seek treatment during training, he later 
asserted during the pendency of this appeal that he did seek 
treatment during training on three or four occasions.  As 
discussed, the training treatment records do not indicate any 
treatment during training.  Additionally, although the 
Appellant originally asserted that he had been experiencing 
back pain since a pre-training injury in which a tree fell 
onto his back, he later related to the VA examiner that he 
was told that this pre-service injury had nothing to do with 
his present symptoms.  The Board also notes with interest 
that although the record demonstrates the occurrence of two 
separate automobile accidents in 1985 and 1997 which 
apparently resulted in fractures to the Appellant's spine, 
these incidents were not reported by the Appellant to the VA 
examiner.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Additionally, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Appellant has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
appellant's claim of service connection for a back disorder, 
and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Appellant was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for a back disorder in an 
October 2005 notice letter.  Following a reasonable period of 
time in which he Appellant had an opportunity to respond to 
that letter, the Appellant's claim was adjudicated for the 
first time in a February 2006 rating decision.  In a separate 
December 2006 letter, the Appellant was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Again, after the Appellant was given a 
reasonable opportunity to respond, his claim was 
readjudicated in supplemental statements of the case issued 
in June 2007, October 2007, and September 2009.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Appellant's identified private treatment records, 
VA treatment records, and Social Security records have been 
obtained.  In his March 2006 notice of disagreement the 
Appellant reported that he received treatment on three or 
four occasions during service at Ft. Dix, New Jersey.  
However, the service treatment records incorporated in the 
claims file does not support the Appellant's assertions of 
in-service treatment.  Moreover, the Board observes that in 
his initial 1983 claim for service connection, the Appellant 
had initially stated that he did not receive any treatment 
during service.  Under the circumstances, the Board is 
satisfied that the Appellant's complete service treatment 
records have also been obtained.  Additionally, he was 
afforded a VA examination in March 2009 by an examiner who 
reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for a back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


